ORDER
PETER J. CAMMARANO, III,
of NEWARK, who was admitted to the bar of this State in 2002, having pleaded guilty in the United States District Court for the District of New Jersey to an Information charging him with conspiracy to obstruct commerce by extortion under color of official right in violation of 18 U.S.C. § 1951(a), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), PETER J. CAMMARANO, III, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*9ORDERED that PETER J. CAMMARANO, III, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that PETER J. CAMMARANO, III, comply with Rule 1:20-20 dealing with suspended attorneys.